Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicant’s election of Group II, claims 12-13 and as species KRAB-MecP2, without traverse in the reply filed on 10/03/2022 is acknowledged. Thus, claims 1-13 are pending in this application; Group II, claims 12-13 and as species KRAB-MecP2 is now under consideration for examination and claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Priority
Applicants’ claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application is a 371 of PCT/US18/39577 filed on 06/26/2018, which claims benefit of Provisional applications: 62/524,988 filed on 06/26/2017 and 62/552,330 filed on 08/30/2017. However, note that the instant claims are given the priority date of 371 of PCT/US18/39577 filed on 06/26/2018, as all the inventors of the instant invention Samira Kiani, Mo Reza Ebrahimkhani and Jennifer Chapman are only disclosed in the ADS of 371 of PCT/US18/39577 filed on 06/26/2018.  
Information disclosure statement
The information disclosure statements (IDS) submitted on 07/16/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statements are considered and initialed by the examiner.
Objections-Abstract/Specification
The Abstract of the disclosure is objected to because, Abstract should be on a separate sheet of paper. The abstract of the disclosure is objected to because the abstract is presented as part of the first page of a WO publication. The abstract should be presented as a single sheet apart from all other bibliographic material including the information included on the first page of a WO publication. If EFS is used to submit a replacement abstract, the appropriate abstract (ABST) document code should be used for the one-page document. Correction is required. See MPEP § 608.01 (b).
Claim Objections
Claim 13 is objected to, due to the following informality: Claim 13 recites abbreviations/phrase “KRAB-MecP2 …” in the claim. Examiner suggests expanding the abbreviations to recite the full form of what the abbreviation stands for at least in the first recitation; for examination purposes examiner interprets claim 13 is directed to fusion repression domain comprising “Kruppel-associated box (KRAB) and methyl-CpG binding protein (MecP2)”. Appropriate correction is required.
Claim Rejections: 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

I. Claim 12 and claim 13 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 12, “A system” is a limitation that invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. “A system” is non-structural term and the scope of the term in claims 12-13 is indefinite.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For examination purposes claims 12-13 are interpreted to encompass a method for efficient homology-directed repair (HDR)-based gene editing, said method comprising a composition comprising a vector encoding chimeric hSpCas9 obtained from commercial source (see ¶ [0049-0054], pages 17-18 of specification); said composition further comprising specific gRNA sequences with defined structures that specifically target a nucleotide sequence encoding a non-homologous end joining (NHEJ) enzyme LIGIV in isolated HEK cells as disclosed in Tables 7-8, pages 26-27 of specification.

II. Claim 12 and claim 13 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 12, recites the following phrase “a multifunctional nuclease” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by “a multifunctional nuclease”), thereby rendering the scope of the claim(s) unascertainable and the metes and bounds of the claims are not clear; as “a multifunctional nuclease” encompasses any or all undefined functions and in the art Cas nuclease have many functions such as endonuclease activity able to act on DNA or RNA, nickase, RNA processing ability, catalytically inactive/dead nuclease, metal binding capacity etc. Thus, the scope of the claim is unclear. A perusal of the specification does not provide any support for rejected claims. See MPEP § 2173.05(d). Clarification and correction is required.
 III. Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “KRAB-MecP2 …” in claim 13 is used by the claim to mean fusion repression domain comprising “Kruppel-associated box (KRAB) and methyl-CpG binding protein (MecP2)”; while the accepted meaning is provided in the 103 rejection below. The term is indefinite because the specification does not clearly redefine the term. Thus, the scope of the claim is unclear. Clarification and correction is required.
Claim Rejections: 35 USC § 112(a) 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

I. Claims 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”).  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.” MPEP 2163.
Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).”  MPEP 2163.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). See MPEP 2163(I).

	Claims 12-13 as interpreted encompass a method for efficient Homology-Directed repair (HDR)-based gene editing, said method comprising introducing into a cell any synthetic regulatory system comprising a genera of encoding nucleic acids and encoded polypeptides i.e., a genera of nucleic acids encoding polypeptides having “multifunctional Cas nuclease” of undefined and unlimited structures; a genera of guide RNAs (gRNAs) of undefined and unlimited structures targeting a genera of nucleotide sequences encoding any non-homologous end joining (NHEJ) enzyme(s); and a genera of RNA “aptamers” having no specific structural elements… (as in claim 12); and said method further comprising an amplicon comprising a repressor domain selected from the group consisting “KRAB-MecP2”… (as in claim 13; also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation).
No information, beyond the characterization of a method for efficient homology-directed repair (HDR)-based gene editing, said method comprising a vector encoding chimeric hSpCas9 obtained from commercial source (see ¶ [0049-0054], pages 17-18 of specification); said composition further comprising specific gRNA sequences with defined structures that specifically target a nucleotide sequence encoding a non-homologous end joining (NHEJ) enzyme LIGIV in isolated HEK cells (as disclosed in Tables 7-8, pages 26-27 of specification) has been provided by the applicants’, which would indicate that they had possession of claimed genera of structural elements in the claimed method i.e., a method for efficient Homology-Directed repair (HDR)-based gene editing, said method comprising introducing into a cell any synthetic regulatory system comprising a genera of encoding nucleic acids and encoded polypeptides i.e., a genera of nucleic acids encoding polypeptides having “multifunctional Cas nuclease” of undefined and unlimited structures; a genera of guide RNAs (gRNAs) of undefined and unlimited structures targeting a genera of nucleotide sequences encoding any non-homologous end joining (NHEJ) enzyme(s); and a genera of RNA “aptamers” having no specific structural elements… (as in claim 12); and said method further comprising an amplicon comprising a repressor domain selected from the group consisting “KRAB-MecP2”… (as in claim 13; also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation).
	The prior art clearly provides the following evidence regarding structure and function of Cas nucleases, non-homologous end joining (NHEJ) enzyme(s), guide RNAs, RNA aptamers  including details regarding structure-function correlation of endonuclease domains, repressor domains, guide RNA templates and target sequences to be modified and the activities are affected by structural changes either in the Cas nuclease domains,  or in the cognate guide sequences/RNA templates, RNA aptamers and structural and functional variations in non-homologous end joining (NHEJ) enzyme(s):
Chu et al., (Nat. Biotechnol., 2015, Vol. 33(5); 543-548, in IDS) provides evidence that there are structural and functional variations in non-homologous end joining (NHEJ) enzyme(s); NHEJ key molecules are annotated as KU70, KU80, DNA ligase IV… and have distinct targeting sequences and specific structures encoded in shRNA (short-hairpin RNAs) for suppressing the activities of NHEJ and the extent of inhibiting different NHEJ enzyme varies (see Abstract; Fig. 1-2, pages 2-3; pages 544-546; and entire document);
Gilbert et al., (Cell, 2013, Vol. 154: 442-451, in IDS) provides evidence that there is structural and functional diversity among different synthetic guide RNAs (sgRNA) and target specificity differences in a modular gene editing system comprising Cas endonuclease and “KRAB” domain fusion protein; conclude not all sgRNA-targeting constructs act efficiently (Abstract; See Fig. 1, page 444; Fig. 3, page 446; Fig. 4, page 447; Discussion, col. 2, last paragraph, page 448; and entire document). 
Zalatan et al., (Cell, 2015, Vol. 160: 339-350, in IDS) provides evidence that the structure, function and binding to the target sequence and the repressor efficiency varies depending on the design and structure of synthetic guide RNA fused to sequences that encode aptamer sequences and requires custom designing of aptamer structures (Abstract; Fig. 1, page 340; col. 2, second paragraph, page 341; Fig. 3C, page 344  and entire document).
	As the claimed method and the system for modifying a double-stranded nucleic acid;  a method for efficient Homology-Directed repair (HDR)-based gene editing, said method comprising introducing into a cell any synthetic regulatory system comprising a genera of encoding nucleic acids and encoded polypeptides i.e., a genera of nucleic acids encoding polypeptides having “multifunctional Cas nuclease” of undefined and unlimited structures; a genera of guide RNAs (gRNAs) of undefined and unlimited structures targeting a genera of nucleotide sequences encoding any non-homologous end joining (NHEJ) enzyme(s); and a genera of RNA “aptamers” having no specific structural elements… (as in claim 12); and said method further comprising an amplicon comprising a repressor domain selected from the group consisting “KRAB-MecP2”… (as in claim 13; also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation) having widely variable structures and associated function in the claimed system and in the claimed method, since minor changes in structure may result in changes affecting function and no additional information correlating structure with function has been provided. Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants are referred to the revised guidelines concerning compliance with the written description requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, published in the Official Gazette and also available at www.uspto.gov. 
Enablement
II. In this regard, the application disclosure and claims are compared per the factors indicated in the decision In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). These factors are considered when determining whether there is sufficient evidence to support a description that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue. The factors include but are not limited to: (1) the nature of the invention; (2) the breath of the claims; (3) the predictability or unpredictability of the art; (4) the amount of direction or guidance presented; (5) the presence or absence of working examples; (6) the quantity of experimentation necessary; (7) the relative skill of those skilled in the art.  Each factor is here addressed on the basis of a comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.  
Claims 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the characterization of a method for efficient homology-directed repair (HDR)-based gene editing, said method comprising a vector encoding chimeric hSpCas9 obtained from commercial source (see ¶ [0049-0054], pages 17-18 of specification); said composition further comprising specific gRNA sequences with defined structures that specifically target a nucleotide sequence encoding a non-homologous end joining (NHEJ) enzyme LIGIV in isolated HEK cells (as disclosed in Tables 7-8, pages 26-27 of specification), does not reasonably provide enablement for a method for efficient Homology-Directed repair (HDR)-based gene editing, said method comprising introducing into a cell any synthetic regulatory system comprising a genera of encoding nucleic acids and encoded polypeptides i.e., a genera of nucleic acids encoding polypeptides having “multifunctional Cas nuclease” of undefined and unlimited structures; a genera of guide RNAs (gRNAs) of undefined and unlimited structures targeting a genera of nucleotide sequences encoding any non-homologous end joining (NHEJ) enzyme(s); and a genera of RNA “aptamers” having no specific structural elements… (as in claim 12); and said method further comprising an amplicon comprising a repressor domain selected from the group consisting “KRAB-MecP2”… (as in claim 13; also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claims 12-13 are so broad as to encompass: a method for efficient Homology-Directed repair (HDR)-based gene editing, said method comprising introducing into a cell any synthetic regulatory system comprising a genera of encoding nucleic acids and encoded polypeptides i.e., a genera of nucleic acids encoding polypeptides having “multifunctional Cas nuclease” of undefined and unlimited structures; a genera of guide RNAs (gRNAs) of undefined and unlimited structures targeting a genera of nucleotide sequences encoding any non-homologous end joining (NHEJ) enzyme(s); and a genera of RNA “aptamers” having no specific structural elements… (as in claim 12); and said method further comprising an amplicon comprising a repressor domain selected from the group consisting “KRAB-MecP2”… (as in claim 13; also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation). The scope of each of these claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number/a genera of active molecules, as broadly encompassed by the claims in the claimed method. Since the structure of any “multifunctional Cas nuclease”, “guide RNAs targeting any NHEJ enzyme” and “RNA aptamers” will remain active in the claimed system and in the claimed method requires a knowledge of how each component of the composition in the claimed system affects the activity. In addition, since the structure of a “multifunctional Cas nuclease”, “guide RNAs targeting any NHEJ enzyme” and “RNA aptamers” determines its functional properties, predictability of which molecule “multifunctional Cas nuclease”, “guide RNAs targeting any NHEJ enzyme” and “RNA aptamers” can remain active in a composition of the claimed system requires a knowledge of and guidance with regard to the relationship of the structure to its function. However, in this case the disclosure is limited to the characterization of a method for efficient homology-directed repair (HDR)-based gene editing, said method comprising a vector encoding chimeric hSpCas9 obtained from commercial source (see ¶ [0049-0054], pages 17-18 of specification); said composition further comprising specific gRNA sequences with defined structures that specifically target a nucleotide sequence encoding a non-homologous end joining (NHEJ) enzyme LIGIV in isolated HEK cells (as disclosed in Tables 7-8, pages 26-27 of specification).
While methods for testing the activity of “multifunctional Cas nuclease”, “guide RNAs targeting any NHEJ enzyme” and “RNA aptamers” in specific composition with desired biological/biochemical properties are known, it is not routine in the art to screen the activity of multiple molecules/“multifunctional Cas nuclease”, “guide RNAs targeting any NHEJ enzyme” and “RNA aptamers” or multiple modifications in multiple compositions comprising an essentially unlimited number of possible components, as encompassed by the instant claims in the claimed system and in the claimed method. However, claims reading on significant numbers of inoperative embodiments would render claims non-enabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative.” Atlas Powder Co. v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 1577, 224 USPQ 409, 414 (Fed. Cir. 1984); In re Cook, 439 F.2d 730, 735, 169 USPQ 298, 302 (CCPA 1971); MPEP 2164.08(b). Here, the claims read on a significant number of inoperative embodiments.
	The specification does not support the broad scope of claims 12-13, which encompasses a method for efficient Homology-Directed repair (HDR)-based gene editing, said method comprising introducing into a cell any synthetic regulatory system comprising a genera of encoding nucleic acids and encoded polypeptides i.e., a genera of nucleic acids encoding polypeptides having “multifunctional Cas nuclease” of undefined and unlimited structures; a genera of guide RNAs (gRNAs) of undefined and unlimited structures targeting a genera of nucleotide sequences encoding any non-homologous end joining (NHEJ) enzyme(s); and a genera of RNA “aptamers” having no specific structural elements… (as in claim 12); and said method further comprising an amplicon comprising a repressor domain selected from the group consisting “KRAB-MecP2”… (as in claim 13; also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation). The specification does not support the broad scope of claims because the specification does not establish: (A) any or all molecule(s) /“multifunctional Cas nuclease”, “guide RNAs targeting any NHEJ enzyme” and “RNA aptamers” or multiple modifications in multiple compositions comprising an essentially unlimited number of possible components having no specific structural elements in the composition of the claimed system and in the claimed method; (B) the general tolerance of the activity of any molecule/“multifunctional Cas nuclease”, “guide RNAs targeting any NHEJ enzyme” and “RNA aptamers” or multiple modifications in multiple compositions comprising an essentially unlimited number of possible components having no specific structural elements in the composition of the claimed system and in the claimed method; (C) a rational and predictable scheme for choosing any molecule/“multifunctional Cas nuclease”, “guide RNAs targeting any NHEJ enzyme” and “RNA aptamers” or multiple modifications in multiple compositions comprising an essentially unlimited number of possible components to be active in the composition of the claimed method; (D) a rational and predictable scheme for modifying any molecule/“multifunctional Cas nuclease”, “guide RNAs targeting any NHEJ enzyme” and “RNA aptamers” or multiple modifications in multiple compositions comprising an essentially unlimited number of possible components with an expectation of obtaining the desired biological function; and (E) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims encompassing a method for efficient Homology-Directed repair (HDR)-based gene editing, said method comprising introducing into a cell any synthetic regulatory system comprising a genera of encoding nucleic acids and encoded polypeptides i.e., a genera of nucleic acids encoding polypeptides having “multifunctional Cas nuclease” of undefined and unlimited structures; a genera of guide RNAs (gRNAs) of undefined and unlimited structures targeting a genera of nucleotide sequences encoding any non-homologous end joining (NHEJ) enzyme(s); and a genera of RNA “aptamers” having no specific structural elements… (as in claim 12); and said method further comprising an amplicon comprising a repressor domain selected from the group consisting “KRAB-MecP2”… (as in claim 13; also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation). The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without sufficient guidance, determination of a genera of active molecules having no specific structural elements in the composition of the claimed system is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
III. Claims 12-13 in the claimed method recite “a cell …” as interpreted is directed to the use of multicellular organisms including transgenic animals and plants and is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement when given the broadest reasonable interpretation, because, while claims 12-13 are enabling for an isolated prokaryotic or eukaryotic host cell transformed with the recombinant expression vector encoding polypeptide(s) of interest in the claimed method, does not reasonably provide enablement for any transgenic multi-cellular organisms or host cells within a multi-cellular organism that have been transformed with the synthetic nucleic acid/expression vector or any transgenic plant that have been transformed with the synthetic nucleic acid/expression vector and expressing the polypeptides of interest or guide RNA molecules of interest. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with the claims.
Claims 12-13 are so broad as to encompass transgenic multi-cellular organisms and host cells transformed with encoding nucleic acids, including cells in vitro culture as well as within any multi-cellular organism and transgenic plants. The enablement provided is not commensurate in scope with the claim due to the extremely large number of transgenic multicellular organisms encompassed by the claims which the specification fails to teach how to generate. While methods for transforming cells in vitro are well known in the art, methods for successfully transforming cells within complex multi-cellular organisms are not routine and are highly unpredictable. Furthermore, methods for producing a successfully transformed cell within the multi-cellular organism are unlikely to be applicable to transformation of other types of multi-cellular organism, as multi-cellular organisms vary widely. However, in this case the disclosure is limited to only isolated cells in vitro. Thus, applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including the use of host cells within a multi-cellular organism for the production of said polypeptides. The scope of claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA)). Without sufficient guidance, expression of genes in a particular host cell and having the desired biological characteristics is unpredictable, the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F. 2d 731, 8 USPQ 2nd 1400 (Fed. Cir., 1988). It is suggested that the applicant limit the claim to “An isolated recombinant host cell …” in the claimed method. 
Although the claims are examined in the light of the specification, specification cannot be read into the claims, i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5). 
415 F.3d at 1316, 75 USPQ2d at 1329. See also In re Hyatt, 211 F.3d 1367, 1372,54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (Claim 9 was directed to a process of analyzing data generated by mass spectrographic analysis of a gas. The process comprised selecting the data to be analyzed by subjecting the data to a mathematical manipulation. The examiner made rejections under 35 U.S.C. 101 and 102. In the 35 U.S.C. 102 rejection, the examiner explained that the claim was anticipated by a mental process augmented by pencil and paper markings. The court agreed that the claim was not limited to using a machine to carry out the process since the claim did not explicitly set forth the machine. The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the “PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.”). The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach.
Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 12-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kiani et al., (WO 2017/040786 A1, in IDS) and in view of Chu et al., (Nat. Biotechnol., 2015, Vol. 33(5); 543-548, in IDS) and Le Cong et al., (US 11,407,985). 
Claims 12-13 as interpreted are directed to a method for efficient Homology-Directed repair (HDR)-based gene editing, said method comprising introducing into a cell any synthetic regulatory system comprising a genera of encoding nucleic acids and encoded polypeptides i.e., a genera of nucleic acids encoding polypeptides having “multifunctional Cas nuclease” of undefined and unlimited structures; a genera of guide RNAs (gRNAs) of undefined and unlimited structures targeting a genera of nucleotide sequences encoding any non-homologous end joining (NHEJ) enzyme(s); and a genera of RNA “aptamers” having no specific structural elements… (as in claim 12); and said method further comprising an amplicon comprising a repressor domain selected from the group consisting “KRAB-MecP2”… (as in claim 13; also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation).
	 Regarding claim 12, analogous art Kiani et al., (WO 2017/040786 A1, in IDS) teach a method comprising introducing into a cell a synthetic regulatory system, said synthetic regulatory system comprising a multifunctional Cas nuclease and at least two distinct gRNAs, wherein the synthetic regulatory system modulates cleavage and transcription in a mammalian cell comprising (a) at least one truncated guide RNA (gRNA) of 15 or less nucleotides (nt) in length; the synthetic regulatory system wherein the first gRNA has a length of 10- 14 nucleotides; (b) at least one gRNA of 16 or greater nt in length and said reference provides teaching, suggestion and motivation for simultaneous performance of genome editing and transcriptional repression of any gene of interest with a single Cas9 protein (see Abstract; Summary of Invention, pages 1-3; entire document; and claims 1, 3-6 of WO 2017/040786 A1). 
	However, Kiani et al., (WO 2017/040786 A1, in IDS) does not teach or silent regarding wherein the first RNA of 15 or less nucleotide is complementary to at least a portion of a nucleotide sequence encoding a non-homologous end joining (NHEJ) enzyme; and wherein the second gRNA of 16 or greater nucleotide is complementary to at least a portion of a gene targeted for genetic editing (as in claim 12); and said method further comprising an amplicon comprising a repressor domain selected from the group consisting “KRAB-MecP2”… (as in claim 13). 
Regarding claims 12-13, the following references teach the structural and functional elements of the instant invention i.e., wherein the first RNA of 15 or less nucleotide is complementary to at least a portion of a nucleotide sequence encoding a non-homologous end joining (NHEJ) enzyme; and wherein the second gRNA of 16 or greater nucleotide is complementary to at least a portion of a gene targeted for genetic editing (as in claim 12); and said method further comprising an amplicon comprising a repressor domain selected from the group consisting “KRAB-MecP2”… (as in claim 13); Applicants’ are directed to the following references: 
	Regarding claim 12, Chu et al., (Nat. Biotechnol., 2015, Vol. 33(5); 543-548, in IDS) provide teaching, suggestion and motivation to attenuate/abrogate the NHEJ enzyme activity to achieve efficient method of HDR based gene editing. Applicants’ are directed to the following sections Chu et al., (Nat. Biotechnol., 2015, Vol. 33(5); 543-548, in IDS): said reference teaches a method for introducing a specific sequence into a target site on a target double-stranded nucleic acid in a cell, said reference teaches the insertion of precise genetic modifications by genome editing tools such as CRISPR-Cas9 is limited by the relatively low efficiency of homology-directed repair (HDR) compared with the higher efficiency of the nonhomologous end-joining (NHEJ) pathway (Abstract; and entire document); said reference teaches at least one gRNA of 16 or greater nt in length that binds to or near the target site of the target double-stranded nucleic acid (Fig. 1, page 544; Fig. 2, page 546); and assess the effect of NHEJ suppression on HDR, said reference teaches vectors including either the Ad4 proteins or shRNA constructs targeting NHEJ enzymes such as KU70, KU80 or DNA ligase IV (entire document). Chu et al.,  further teaches that suppression of NHEJ-associated proteins KU70 and DNA ligase IV promotes the efficiency of HDR 4.5-fold (Abstract; page 545, col 1, para 2); given that the biding of sgRNA of 15 nt or less to a target gene does not lead to Cas9 to cleave the target substrate post binding (Kiani et al., WO 2017/040786,  page 10, Iines 1-11); it would have been obvious to one of ordinary skill in the art to have recognized that the binding of sgRNA of 15 nt or less on the nucleic sequence of NHEJ-associated proteins would have led to reduced expression of NHEJ-associated proteins, and thus, increase the efficiency of HDR, because Chu teaches that suppression of NHEJ-associated proteins increase the efficiency of HDR.
 	Regarding claims 12-13, analogous art Le Cong et al., (US 11,407,985) teaches that Cas is coupled to transcription repression domain, preferably KRAB, and the gRNA comprises RNA aptamer, MS2, dCas9 and the fusion effector, chimeric guide RNA design; in particular, multiple MS2 binding sites could be engineered into the chimeric RNA backbone through tandem insertion and in this way, the epigenetic engineering is carried out by the tri-component complex consisting of dCas9 (Fig. 24), the modified chimeric guide RNA, and fusion effectors. The fusion effectors harbor the MS2 protein and the epigenetic modifiers such as VP64, p65, KRAB, SID, or SID4X domains and the chromosomal target comprises MecP2; Applicants’ are directed to the following sections in Le Cong et al., (US 11,407,985): Abstract; Fig. 1-9, col. 3,lines 25-67 to col. 4, lines 1-15; col. 15, lines 30-35; col. 104, lines 35-48; and entire document. It would have been obvious to one of ordinary skill in the art to have applied the Cas-effectors construct of Le Cong et al., to the method of Kiani et al., and Chu, and thus to have provided a transcriptional repression domain MS2-KRAB-MecP2.
 	Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Kiani et al., and employ the fusion effectors that harbor the MS2 protein and the epigenetic modifiers such as VP64, p65, KRAB, SID, or SID4X domains and the chromosomal target comprises MecP2 of Le Cong et al., to achieve optimal efficiency of HDR-based gene editing, wherein the synthetic regulatory system modulates cleavage/gene editing and transcription and modulates the expression of genes of interest, as suggested by Kiani et al., Le Cong et al., and Chu et al., because said references teach the advantages of “multifunctional Cas nuclease”, “guide RNAs targeting NHEJ enzyme” and “RNA aptamers”, as said modifications will lead to a wide repertoire of compositions comprising fusion proteins, gRNAs and aptamers that will be useful as synthetic regulatory system that modulates cleavage/gene editing and transcription and modulates the expression of genes of interest. Motivation to generate such a synthetic regulatory system and a skilled artisan will recognize to be a commercial product of importance and useful in understanding and regulating the biological process of interest at the time of the instant invention. The expectation of success is high, because the combined teachings of Kiani et al., Chu et al., and Le Cong et al., teach the construction of synthetic regulatory system that modulates cleavage/gene editing and transcription and said references also provide the structural and functional elements of the instant invention (Teaching, Suggestion and Motivation). 
	Hence, claims 12-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kiani et al., (WO 2017/040786 A1, in IDS) and in view of Chu et al., (Nat. Biotechnol., 2015, Vol. 33(5); 543-548, in IDS) and Le Cong et al., (US 11,407,985).
Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. Please note that the instant claims are given the priority date of 371 of PCT/US18/39577 filed on 06/26/2018, as all the inventors of the instant invention Samira Kiani, Mo Reza Ebrahimkhani and Jennifer Chapman are only disclosed in the ADS of 371 of PCT/US18/39577 filed on 06/26/2018.
Claims 12-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kiani et al., (WO 2017/040786 A1, in IDS) and in view of Chu et al., (Nat. Biotechnol., 2015, Vol. 33(5); 543-548, in IDS), Le Cong et al., (US 11,407,985) and Yeo et al., (Nat. Methods., 2018, Vol. 15: 611-616; published on line 07/16/2018).
Claims 12-13 as interpreted are directed to a method for efficient Homology-Directed repair (HDR)-based gene editing, said method comprising introducing into a cell any synthetic regulatory system comprising a genera of encoding nucleic acids and encoded polypeptides i.e., a genera of nucleic acids encoding polypeptides having “multifunctional Cas nuclease” of undefined and unlimited structures; a genera of guide RNAs (gRNAs) of undefined and unlimited structures targeting a genera of nucleotide sequences encoding any non-homologous end joining (NHEJ) enzyme(s); and a genera of RNA “aptamers” having no specific structural elements… (as in claim 12); and said method further comprising an amplicon comprising a repressor domain selected from the group consisting “KRAB-MecP2”… (as in claim 13; also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation).
	 Regarding claim 12, analogous art Kiani et al., (WO 2017/040786 A1, in IDS) teach a method comprising introducing into a cell a synthetic regulatory system said synthetic regulatory system comprising a multifunctional Cas nuclease and at least two distinct gRNAs, wherein the synthetic regulatory system modulates cleavage and transcription in a mammalian cell comprising (a) at least one truncated guide RNA (gRNA) of 15 or less nucleotides (nt) in length; the synthetic regulatory system wherein the first gRNA has a length of 10- 14 nucleotides); (b) at least one gRNA of 16 or greater nt in length and provide said reference provides teaching, suggestion and motivation for simultaneous performance of genome editing and transcriptional repression of any gene of interest with a single Cas9 protein (see Abstract; Summary of Invention, pages 1-3; entire document; and  claims 1, 3-6 of WO 2017/040786 A1). 
	However, Kiani et al., (WO 2017/040786 A1, in IDS) does not teach or silent regarding wherein the first RNA of 15 or less nucleotide is complementary to at least a portion of a nucleotide sequence encoding a non-homologous end joining (NHEJ) enzyme; and wherein the second gRNA of 16 or greater nucleotide is complementary to at least a portion of a gene targeted for genetic editing (as in claim 12); and said method further comprising an amplicon comprising a repressor domain selected from the group consisting “KRAB-MecP2”… (as in claim 13). 
Regarding claims 12-13, the following references teach the structural and functional elements of the instant invention i.e., wherein the first RNA of 15 or less nucleotide is complementary to at least a portion of a nucleotide sequence encoding a non-homologous end joining (NHEJ) enzyme; and wherein the second gRNA of 16 or greater nucleotide is complementary to at least a portion of a gene targeted for genetic editing (as in claim 12); and said method further comprising an amplicon comprising a repressor domain selected from the group consisting “KRAB-MecP2”… (as in claim 13); Applicants’ are directed to the following references: 
	Regarding claim 12, Chu et al., (Nat. Biotechnol., 2015, Vol. 33(5); 543-548, in IDS) provide teaching, suggestion and motivation to attenuate/abrogate the NHEJ enzyme activity to achieve efficient method of HDR based gene editing. Applicants’ are directed to the following sections Chu et al., (Nat. Biotechnol., 2015, Vol. 33(5); 543-548, in IDS): said reference teaches a method for introducing a specific sequence into a target site on a target double-stranded nucleic acid in a cell, said reference teaches the insertion of precise genetic modifications by genome editing tools such as CRISPR-Cas9 is limited by the relatively low efficiency of homology-directed repair (HDR) compared with the higher efficiency of the nonhomologous end-joining (NHEJ) pathway (Abstract; and entire document); said reference teaches at least one gRNA of 16 or greater nt in length that binds to or near the target site of the target double-stranded nucleic acid (Fig. 1, page 544; Fig. 2, page 546); and assess the effect of NHEJ suppression on HDR, said reference teaches vectors including either the Ad4 proteins or shRNA constructs targeting NHEJ enzymes such as KU70, KU80 or DNA ligase IV (entire document). Chu et al.,  further teaches that suppression of NHEJ-associated proteins KU70 and DNA ligase IV promotes the efficiency of HDR 4.5-fold (Abstract; page 545, col 1, para 2); given that the biding of sgRNA of 15 nt or less to a target gene does not lead to Cas9 to cleave the target substrate post binding (Kiani et al., WO 2017/040786,  page 10, Iines 1-11); it would have been obvious to one of ordinary skill in the art to have recognized that the binding of sgRNA of 15 nt or less on the nucleic sequence of NHEJ-associated proteins would have led to reduced expression of NHEJ-associated proteins, and thus, increase the efficiency of HDR, because Chu teaches that suppression of NHEJ-associated proteins increase the efficiency of HDR.
	Regarding claims 12-13, analogous art Le Cong et al., (US 11,407,985) teaches that Cas is coupled to transcription repression domain, preferably KRAB, and the gRNA comprises RNA aptamer, MS2, dCas9 and the fusion effector, chimeric guide RNA design; in particular, multiple MS2 binding sites could be engineered into the chimeric RNA backbone through tandem insertion and in this way, the epigenetic engineering is carried out by the tri-component complex consists of dCas9, the modified chimeric guide RNA, and fusion effectors. The fusion effectors harbor the MS2 protein and the epigenetic modifiers such as VP64, p65, KRAB, SID, or SID4X domains and the chromosomal target comprises MecP2; Applicants’ are directed to the following sections in Le Cong et al., (US 11,407,985): Abstract; Fig. 1-9, col. 3,lines 25-67 to col. 4, lines 1-15; col. 15, lines 30-35; col. 104, lines 35-48; and entire document. It would have been obvious to one of ordinary skill in the art to have applied the Cas-effectors construct of Le Cong et al., to the method of Kiani et al., and Chu, and thus to have provided a transcriptional repression domain MS2-KRAB-MecP2.
	Similarly regarding claim 13, analogous art Yeo et al., (Nat. Methods., 2018, Vol. 15: 611-616; published on line 07/16/2018) teach an improved Cas9 repressor based on C-terminal fusion bipartite repressor domain KAB-MeCP2 fused to Cas9 (Abstract; Fig. 1, dCas9-KRAB-MeCP2, page 612; and entire document); said dCas9-KRAB-MeCP2 showed improved repression of genes of interest and highly specific (Fig. 1b, page 612); and provide evidence said reference dCas9-KRAB-MeCP2 showed 400-fold repression (col. 2, ¶ 2, page 614)    
 	Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Kiani et al., and employ the fusion effectors that harbor the MS2 protein and the epigenetic modifiers such as VP64, p65, KRAB, SID, or SID4X domains and the chromosomal target comprises MecP2 of Yeo et al., to achieve optimal efficiency of HDR-based gene editing, wherein the synthetic regulatory system modulates cleavage/gene editing and transcription and modulate the expression of genes of interest as suggested by Kiani et al., Chu et al., Le Cong et al., and Yeo et al., because said references teach the advantages of “multifunctional Cas nuclease”, “guide RNAs targeting NHEJ enzyme” and “RNA aptamers” and highly specific repressor “KAB-MeCP2 fused to Cas9”, as said modifications will lead to a wide repertoire of compositions comprising fusion proteins, gRNAs, aptamers and repressors that will be useful as synthetic regulatory system that modulates cleavage/gene editing and transcription and modulate the expression of genes of interest. Motivation to generate such a synthetic regulatory system and a skilled artisan will recognize to be a commercial product of importance and useful in understanding and regulating the biological process of interest at the time of the instant invention. The expectation of success is high, because the combined teachings of Kiani et al., Chu et al., Le Cong et al., and Yeo et al., teach the construction of synthetic regulatory system that modulates cleavage/gene editing and transcription and said references also provide the structural and functional elements of the instant invention (Teaching, Suggestion and Motivation). 
	Hence, claims 12-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kiani et al., (WO 2017/040786 A1, in IDS) and in view of Chu et al., (Nat. Biotechnol., 2015, Vol. 33(5); 543-548, in IDS),  Le Cong et al., (US 11,407,985) and Yeo et al., (Nat. Methods., 2018, Vol. 15: 611-616; published on line 07/16/2018).
Allowable Subject Matter/Conclusion
None of the claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652